—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered January 5, 1999, which, in a products liability case by a Westchester County resident against a Bronx County repair company for personal injuries sustained on the job in Orange County, denied defendant’s motion pursuant to CPLR 510 (3) to change venue from Bronx County to Westchester County, or, in the alternative, to Orange County, unanimously affirmed, with costs.
The change of venue from the Bronx, where defendant resides, to Westchester, where plaintiff resides, was properly denied absent a showing as to how the two witnesses identified by defendant who are not its employees, namely, the owner and a managerial employee of the Westchester County company plaintiff works for, would be inconvenienced by having to travel to Bronx County from their Westchester County residences; indeed, there was no showing that these witnesses were contacted and are willing to testify (see, Cardona v Aggressive Heating, 180 AD2d 572; Chimarios v Duhl, 152 AD2d 508). Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.